IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

VICTOR JEROME BELL,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-1599

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 16, 2014.

An appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Christopher Crawford of Law Offices of Christopher Crawford, Pensacola, for
Appellant.

Pamela Jo Bondi, Attorney General, Kristen Lynn Bonjour, Assistant Attorney
General and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, ROBERTS, and CLARK, JJ., CONCUR.